DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments regarding claims 26-30, 32-36, 38-46 filed 04/21/2022 have been fully considered but they are not persuasive. Regarding the argument that Hibino does not teach a filtering of the second signal, the examiner argues that Hibino discloses that the input signal is low frequency filtered before peak comparison against threshold. The examiner also argues that Min teaches the filtering that produces the second signal and Hibino process the output of Min to deliver the signal transmitted to the loudspeaker.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 26-27, 29-31, 33-35, 37, 39-42, 44-45 is/are rejected under 35 US.C. 103 as being unpatentable over Min (US 2018/0151172 A1) in view of Hibino et al (JPHO61 77688A).
Regarding claim 26, Min discloses a method comprising: receiving an input signal representing audio captured by a microphone of an active noise reduction (ANR) headphone (Min; Fig 4; mic 110); processing, by a first compensator, a first frequency range of the input signal to generate a first signal for an acoustic transducer of the ANR headphone (Min; Fig 4; first compensator interpreted as first phase and amplitude controller), w herein the first signal generated by the first compensator includes a first anti-noise signal configured to reduce a noise signal in the first frequency range (Min; Fig 4; Para [0027]); processing, by a second compensator disposed in parallel to the first compensator, a second frequency range of the input signal to generate a second signal for the acoustic transducer (Min; Fig 4; second compensator interpreted as second phase and amplitude controller), wherein the second signal generated by the second compensator includes a second anti-noise signal configured to reduce a noise signal in the second frequency range (Min; Fig 4; Para [(0027]), but do not expressly disclose detecting, by one or more processing devices, whether the second signal satisfies a threshold condition by filtering the second signal using a filter, and comparing the filtered second signal with a threshold; responsive to detecting that the second signal satisfies the threshold condition, generating a control signal configured to adjust a variable gain amplifier that attenuates the second signal without attenuating the first signal, and generating a combined signal for the acoustic transducer by summing the first signal and the attenuated second signal; and responsive to detecting that the second signal fails to satisfy the threshold condition, generating the combined signal for the acoustic transducer by summing the first signal and the second signal. However, in the same field of endeavor, Hibino et al disclose an audio system comprising detecting, by one or more processing devices, detecting, by one or more processing devices, whether the second signal satisfies a threshold condition by filtering the second signal using a filter, and comparing the filtered second signal with a threshold (Hibino et al; Fig 9; Para [0096]; [0125]-[0126]; peak analyzer 6 compared low pass filtered signals with a threshold); responsive to detecting that the second signal satisfies the threshold condition (Hibino et al; Fig 9; Para [0125]-[0126]; peak analyzer 6), generating a control signal configured to adjust a variable gain amplifier that attenuates the second signal without attenuating the first signal (Hibino et al; Fig 16; Para [0125]-[0126]), and generating a combined signal for the acoustic transducer by summing the first signal and the attenuated second signal (Hibino et al; Fig 9; combiner 11; Para [0097]) and responsive to detecting that the second signal fails to satisfy the threshold condition, generating the combined signal for the acoustic transducer by summing the first signal and the second signal (Hibino et al; Para [0097]; [0125]-[0126]; Fig 9; sum 11). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the loudspeaker protection taught by Hibino as gain control in the active noise cancellation by Min. The motivation to do so would have been the protection of the headphone loudspeaker against overdriven diaphragm.

Regarding claim 27, Min in view of Hibino et al disclose the method of claim 26, but do not expressly disclose further comprising driving the acoustic transducer using the combined signal. However, in the same field of endeavor, Hibino et al disclose an audio system further comprising driving the acoustic transducer using the combined signal (Hibino et al; Fig 9; speaker 21 driving signals). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the loudspeaker protection taught by Hibino as gain control in the active noise cancellation by Min because both disclosures teach frequency bands active noise cancellation. The motivation to do so would have been the protection of the headphone loudspeaker against overdriven diaphragm.

Regarding claim 29, Min in view of Hibino et al disclose the method of claim 26, but do not expressly disclose wherein the first frequency range includes at least a portion of the second frequency range. However, in the same field of endeavor, Hibino et al disclose an audio system wherein the first frequency range includes at least a portion of the second frequency range (Hibino et al; Fig 9; LPF 4 and HPF 5). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the band splitting network taught by Hibino as band splitting netw ork in the active noise cancellation by Min. The motivation to do so would have been to improve the filtering through noise type.

Regarding claim 30, Min in view of Hibino et al disclose the method of claim 26, but do not expressly disclose wherein detecting that the second signal satisfies the threshold condition comprises determining that a voltage level representing the second signal reaches or exceeds a threshold to indicate an overload condition. However, Hibino et al disclose an audio system wherein detecting that the second signal satisfies the threshold condition comprises determining that a voltage level representing the second signal reaches or exceeds a threshold to indicate an overload condition (Hibino et al; Para [0046]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the signal monitoring taught by Hibino as noise monitoring in the active noise cancellation by Min. The motivation to do so would have been to improve the accuracy of the signal detection.

Regarding claim 31, Min in view of Hibino et al disclose the method of claim 26, but do not expressly disclose wherein detecting that the second signal satisfies the threshold condition comprises filtering the second signal using a digital filter, and comparing the filtered second signal to a value associated with the threshold condition. However, Hibino et al disclose an audio system wherein detecting that the second signal satisfies the threshold condition comprises filtering the second signal using a digital filter, and comparing the filtered second signal to a value associated with the threshold condition (Hibino et al; Para [0046]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the signal monitoring taught by Hibino as noise monitoring in the active noise cancellation by Min. The motivation to do so would have been to improve the accuracy of the signal detection.

Regarding claim 33, Min in view of Hibino et al disclose the method of claim 26, w herein processing the first frequency range of the input signal to generate the first signal comprises: processing the input signal by a first filter to generate a first filtered signal, the first filter having a passband that includes the first frequency range (Min; Fig 5; filter 1210); and processing the first filtered signal by the first compensator to generate the first signal (Min; Fig 5; filter 1220).

Regarding claim 34, Min in view of Hibino et al disclose the method of claim 26, wherein processing the second frequency range of the input signal to generate the second signal comprises: processing the input signal by a second filter to generate a second filtered signal, the second filter having a passband that includes the second frequency range (Min; Fig 5; filter 1210); and processing the second filtered signal by the second compensator to generate the second signal (Min; Fig 5; filter 1220).

Regarding claim 35, Min discloses an active noise reduction (ANR) device comprising: one or more sensors configured to generate an input signal indicative of an external environment of the ANR device (Min; Fig 4; mic 110); a first compensator configured to process a first frequency range of the input signal to generate a first signal for an acoustic transducer of the ANR device (Min; Fig 4; first compensator interpreted as first phase and amplitude controller), wherein the first signal generated by the first compensator includes a first anti-noise signal configured to reduce a noise signal in the first frequency range (Min; Fig 4; Para [(0027]); a second compensator disposed in parallel to the first compensator, the second compensator configured to process a second frequency range of the input signal to generate a second signal for the acoustic transducer (Min; Fig 4; second compensator interpreted as second phase and amplitude controller), wherein the second signal generated by the second compensator includes a second anti-noise signal configured to reduce a noise signal in the second frequency range (Min; Fig 4; Para [0027]), and one or more processing devices (Min; Para [0026]) but do not expressly disclose one or more processing devices configured to: detect whether the second signal satisfies a threshold condition by filtering the second signal using a filter and comparing the filtered second signal with a threshold, responsive to detecting that the second signal satisfies the threshold condition, generating a control signal configured to adjust a variable gain amplifier that attenuates the second signal without attenuating the first signal, and generating a combined signal for the acoustic transducer by summing either (i) the first signal and the attenuated second signal, and responsive to detecting that the second signal fails to satisfy the threshold condition, generating the combined signal for the acoustic transducer by summing the first signal and the second signal. However, in the same field of endeavor, Hibino et al disclose an audio system comprising one or more processing devices configured to: detect whether the second signal satisfies a threshold condition by filtering the second signal using a filter and comparing the filtered second signal with a threshold (Hibino et al; Fig 9; Para [0046]; [0125]-[0126]; peak analyzer 6 compares low pass filtered signal to peak threshold); responsive to detecting that the second signal satisfies the threshold condition (Hibino et al; Fig 9; Para [0125]-[0126]; peak analyzer 6), generating a control signal configured to adjust a variable gain amplifier that attenuates the second signal without attenuating the first signal (Hibino et al; Fig 16; Para [0125]-[0126]), and generating a combined signal for the acoustic transducer by summing the first signal and the attenuated second signal (Hibino et al; Fig 9; combiner 11; Para [0097]) and responsive to detecting that the second signal fails to satisfy the threshold condition, generating the combined signal for the acoustic transducer by summing the first signal and the second signal (Hibino et al; Para [0097]; [0125]-[0126]; Fig 9;sum 11). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the loudspeaker protection taught by Hibino as gain control in the active noise cancellation by Min. The motivation to do so would have been the protection of the headphone loudspeaker against overdriven diaphragm.

Regarding claim 37, Min in view of Hibino et al disclose the ANR device of claim 36, but do not expressly disclose further comprising: a digital filter for filtering the second signal; and a comparator configured to compare the filtered second signal to a value associated with the threshold condition. However, Hibino et al disclose an audio system further comprising: a digital filter for filtering the second signal; and a comparator configured to compare the filtered second signal to a value associated with the threshold condition (Hibino et al; Para [0046]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the signal monitoring taught by Hibino as signal monitoring in the active noise cancellation by Min. The motivation to do so would have been to improve the accuracy of the signal detection.

Regarding claim 39, Min in view of Hibino et al disclose the ANR device of claim 35, but do not expressly disclose wherein detecting that the second signal satisfies the threshold condition comprises determining that a voltage level representing the second signal reaches or exceeds a threshold to indicate an overload condition. However, in the same field of endeavor, Hibino et al disclose an audio system wherein detecting that the second signal satisfies the threshold condition comprises determining that a voltage level representing the second signal reaches or exceeds a threshold to indicate an overload condition (Hibino et al; Para [0046]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the signal monitoring taught by Hibino as signal monitoring in the active noise cancellation by Min. The motivation to do so would have been to improve the accuracy of the signal detection.

Regarding claim 40, Min in view of Hibino et al disclose the ANR device of claim 35, further comprising: a first filter configured to process the input signal to generate a first filtered signal, the first filter having a passband that includes the first frequency range (Min; Fig 5; filter 1210), wherein the first filtered signal is processed by the first compensator to generate the first signal (Min; Fig 5; filter 1220).

Regarding claim 41, Min in view of Hibino et al disclose the ANR device of claim 35, further comprising: a second filter configured to process the input signal to generate a second filtered signal, the second filter having a passband that includes the second frequency range (Min; Fig 5; filter 1210), wherein the second filtered signal is processed by the second compensator to generate the second signal (Min; Fig 5; filter 1210).

Regarding claim 42, Min et al disclose one or more machine-readable storage devices having encoded thereon computer readable instructions for causing one or more processing devices to perform operations (Min; Para [0062]) comprising: receiving an input signal representing audio captured by a microphone of an active noise reduction (ANR) headphone (Min; Fig 4; mic 110); causing a first compensator to process a first frequency range of the input signal to generate a first signal for an acoustic transducer of the ANR headphone (Min; Fig 4; first compensator interpreted as first phase and amplitude controller), wherein the first signal generated by the first compensator includes a first anti-noise signal configured to reduce a noise signal in the first frequency range (Min; Fig 4; Para [0027]); causing a second compensator, disposed in parallel to the first compensator, to process a second frequency range of the input signal to generate a second signal for the acoustic transducer (Min; Fig 4; second compensator interpreted as second phase and amplitude controller), wherein the second signal generated by the second compensator includes a second anti-noise signal configured to reduce a noise signal in the second frequency range (Min; Fig 4; Para [0027]), but do not expressly disclose detecting whether the second signal satisfies a threshold condition by filtering the second signal using a filter, and comparing the filtered second signal with a threshold; and responsive to detecting that the second signal satisfies the threshold condition, generating a control signal configured to adjust a variable gain amplifier that attenuates the second signal without attenuating the first signal, and generating a combined signal for the acoustic transducer by summing the first signal and the attenuated second signal; and responsive to detecting that the second signal fails to satisfy the threshold condition, generating the combined signal for the acoustic transducer by summing the first signal and the second signal. However, in the same field of endeavor, Hibino et al disclose an audio system comprising detecting whether the second signal satisfies a threshold condition by filtering the second signal using a filter, and comparing the filtered second signal with a threshold (Hibino et al; Fig 9; Para [0046]; [0125]-[0126]; peak analyzer 6 compares low pass filtered signal to peak threshold); responsive to detecting that the second signal satisfies the threshold condition (Hibino et al; Fig 9; Para [0125]-[0126]; peak analyzer 6), generating a control signal configured to adjust a variable gain amplifier that attenuates the second signal without attenuating the first signal (Hibino et al; Fig 16; Para [0125]-[0126]), and generating a combined signal for the acoustic transducer by summing the first signal and the attenuated second signal (Hibino et al; Fig 9; combiner 11; Para [0097]) and responsive to detecting that the second signal fails to satisfy the threshold condition, generating the combined signal for the acoustic transducer by summing the first signal and the second signal (Hibino et al; Para [0097]; [0125]-[0126]; Fig 9; sum 11). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the loudspeaker protection taught by Hibino as gain control in the active noise cancellation by Min. The motivation to do so would have been the protection of the headphone loudspeaker against overdriven diaphragm.

Regarding claim 44, Min in view of Hibino et al disclose the one or more machine-readable storage devices of claim 42, wherein processing the first frequency range of the input signal to generate the first signal comprises: processing the input signal by a first filter to generate a first filtered signal, the first filter having a passband that includes the first frequency range (Min; Fig 5; filter 1210); and processing the first filtered signal by the first compensator to generate the first signal (Min; Fig 5; filter 1220).

Regarding claim 45, Min in view of Hibino et al disclose the one or more machine-readable storage devices of claim 42, wherein processing the second frequency range of the input signal to generate the second signal comprises: processing the input signal by a second filter to generate a second filtered signal, the second filter having a passband that includes the second frequency range (Min; Fig 5; filter 1210); and processing the second filtered signal by the second compensator to generate the second signal (Min; Fig 5; filter 1220).

Claims 28, 36, 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Min (US 2018/0151172 A1) in view of Hibino et al (JPHO6177688A) and further in view of Asada (US 2008/0112569 A1).
Regarding claim 28, Min in view of Hibino et al disclose the method of claim 26, but do not expressly disclose wherein an upper limit of the second frequency range is substantially equal to 100 Hz. However, in the same field of endeavor, Asada et al disclose a noise cancellation system wherein an upper limit of the second frequency range is substantially equal to 100 Hz (Asada; Fig 24). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the filterbank taught by Asada as filterbank in the active noise cancellation by Min. The motivation to do so would have been the protection of the headphone loudspeaker against overdriven diaphragm.

Regarding claim 36, Min in view of Hibino et al disclose the ANR device of claim 35, but do not expressly disclose wherein an upper limit of the second frequency range is substantially equal to 100 Hz. However, in the same field of endeavor, Asada et al disclose a noise cancellation system wherein an upper limit of the second frequency range is substantially equal to 100 Hz (Asada; Fig 24). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the filterbank taught by Asada as filterbank in the active noise cancellation by Min. The motivation to do so would have been the protection of the headphone loudspeaker against overdriven diaphragm.

Regarding claim 43, Min in view of Hibino et al disclose the one or more machine-readable storage devices of claim 42, but do not expressly disclose wherein an upper limit of the second frequency range is substantially equal to 100 Hz. However, in the same field of endeavor, Asada et al disclose a noise cancellation system wherein an upper limit of the second frequency range is substantially equal to 100 Hz (Asada; Fig 24). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the filterbank taught by Asada as filterbank in the active noise cancellation by Min because both disclosures teach frequency bands active noise cancellation. The motivation to do so would have been the protection of the headphone loudspeaker against overdriven diaphragm.

Claims 32, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Min (US 2018/0151172 A1) in view of Hibino et al (JPHO6177688A) and further in view of Murata et al (US 2015/0264469 A1).
Regarding claim 32, Min in view of Hibino et al disclose the method of claim 31, but do not expressly disclose wherein a set of coefficients of the digital filter is selectable based on a mode of operation of the ANR headphone. However, in the same field of endeavor, Murata et al disclose an audio system wherein a set of coefficients of the digital filter is selectable based on a mode of operation of the ANR headphone (Murata et al; Fig 4). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the loudspeaker protection taught by Murata as gain control in the active noise cancellation by Min because both disclosures teach frequency bands active noise cancellation. The motivation to do so would have been the protection of the headphone loudspeaker against overdriven diaphragm.

Regarding claim 38, Min in view of Hibino et al disclose the ANR device of claim 37, but do not expressly disclose wherein a set of coefficients of the digital filter is selectable based on a mode of operation of the ANR device. However, in the same field of endeavor, Murata et al disclose an audio system wherein a set of coefficients of the digital filter is selectable based on a mode of operation of the ANR headphone (Murata et al; Fig 4). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the loudspeaker protection taught by Murata as gain control in the active noise cancellation by Min because both disclosures teach frequency bands active noise cancellation. The motivation to do so would have been the protection of the headphone loudspeaker against overdriven diaphragm.

Claim 46 is/are rejected under 35 US.C. 103 as being unpatentable over Min (US 2018/0151172 A1) in view of Hibino et al (JPHO61 77688A) and further in view of Holman (US 2008/0175397 A1).
Regarding claim 46, Min in view of Hibino et al disclose the method of claim 26, but do not expressly disclose wherein the filter comprises a sidechain filter. However, in the same field of endeavor, Holman disclose a method wherein the filter comprises a sidechain filter (Holman; Para [0044]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the filter taught by Holman as filter in the active noise cancellation by Min in view of Hibino because both disclosures teach frequency bands active noise cancellation. The motivation to do so would have been to increase the drive range of the loudspeaker.

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KUASSI A GANMAVO/Examiner, Art Unit 2651                 

/MATTHEW A EASON/Primary Examiner, Art Unit 2651